DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,2,6,8,9,12,13, are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (CN111093448A) in view of Zhou et al. (WO2020228516 A1).
Moser et al. disclose a handheld cleaning device 10, comprising: a surface-moving portion 12; an upright portion (shown in fig.1); and a power battery 64, configured to supply power to the handheld cleaning device 10, and the surface-moving portion further comprises at least two brushrolls 16,18 which are disposed non-coaxially, and are configured to clean stains on the surface to be cleaned; at least two wipers 104,106, which correspond to the at least two brushrolls 16,18 respectively (shown in fig. 5) for a wiper and a brushroll 16,18 which correspond to each other (shown in fig.5), the wiper is disposed close to or in contact with a circumference of the brushroll 16,18 and is configured to wipe off cleaning liquid or stains remaining on the circumference of the brushroll 16,18, the wiper 104,106 is located above the brushroll 16,18 (shown in fig. 5), and the wiper 104,106 comprises: a stain sub-wiper, configured to wipe off the cleaning liquid or the stains remaining on the circumference of the brushroll 310,320.
The reference is silent as to a liquid retaining sub-wiper as part of the wiper 104,106.
Zhou et al. disclose a wet floor cleaning device which comprises a roller 2, a stain sub-wiper 6 for wiping cleaning liquid containing debris from the roller 2 and a liquid retaining sub-wiper 3,4,5,6, for applying a clean liquid to the brush roller 2. Accordingly, it would have been obvious to one skilled in the art to substitute the liquid retaining sub-wiper for the liquid distributor 68,70 in Moser et al., since the sub-wiper in Zhou et al. is a functional equivalent to the distributor 68,70 for applying a cleaning fluid to the cleaning brushrolls. Claim 1
The reference is silent as to a rotational speed of each of the atleast two brushrolls is less than 3000 r/min.
The court has held, "Where the general conditions of a claim are disclosed in
the prior art, ibis not inventive to discover the optimum or workable ranges by routine experimentation.” in re Aver, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955). Rotational speed of the brushrolls in Moser et al. are used in moving the surface moving
portion across the floor and would have been obvious to optimize in the interest of
cleaning time and cleaning efficiency. Claim 2
Zhou et al. disclose the wiper is disposed at an angle with respect to the circumference of the brushroll, and is in interference contact with the circumference of the brushroll.  Claim 6
The upright portion of Moser et al. further comprises a stain collector 88; the stain collector 88 comprises a collection tank 88 and at least one suction channel; and each of the at least one suction channel comprises a first end connected with the collection tank, and a second end 96,98 arranged on a side of the brushrolls 16,18 away from the surface to be cleaned or arranged adjacent to the surface to be cleaned, such that the stains are collected into the collection tank 88 via the suction channel. Claim 8
Moser et al. comprise a brushroll drive gearbox 108 (shown in figs.6 and 7), configured to be in transmission connection with the at least two brushrolls 16,18, respectively, so as to drive the at least two brushrolls 16,18 respectively to rotate. Claim 9
The at least two brushrolls 16,18 comprise a front brushroll 16 and a rear
brushroll 18, the front brushroll 16 and the rear brushroll 18 are arranged in parallel on a horizontal plane, and the front brushroll 16 and the rear brushroll 18 are configured to rotate circumferentially in different directions (shown by directional arrows in fig.5), to take garbage on the surface to be cleaned into a gap between the front brushroll and
the rear brushroll (see fig.5). Claim 12
Moser et al. disclose controlling a rotation speed of the front brushroll to be
greater than a rotation speed of the rear brushroll, in a case in which the movement
direction information indicates a forward movement; and control the rotation speed of
the rear brushroll to be greater than the rotation speed of the front brushroll, in a case in
which the movement direction information indicates a backward movement (page 8 of
machine translation). A controller is inherent to performing the forward and reverse
movements. Claim 13
Claims 10,11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable
over Moser et al. and Zhou et al. (WO2020228516 A1), as applied to claim 1 above, and further in view of Son et al. (TW201731434 A).

While Moser et al. discloses controlling the relative rotation speeds of the rollers
to control the movement direction and speed of the cleaner, the reference is silent as to
the control system. Son et al. discloses a vacuum cleaner which comprises and
automated drive system for the body of the cleaner which includes posture sensors
(gyroscope, accelerometer) which send information regarding the movement direction of
the cleaner body to a controller to assist in the movement control of the cleaner.
Accordingly, it would have been obvious to one skilled in the art that the movement control system in the cleaner in Moser et al. would include posture sensors which provide movement direction information to the controller in view of the practice as taught in Son et al. Claim 10
Gyroscope sensors are known in the art to constitute a six-axis sensor. Claim 11
Dirty liquid reservoirs are known to include fill sensors connected to the vacuum
cleaner controller to prevent overflow conditions in the reservoir and obvious to include in the floor cleaner in Moser et al. Claim 15
Claims 1,2,6,12 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (CN 212913093 U) in view of Zhou et al. (WO2020228516 A1).
Ni discloses a handheld cleaning device (shown in fig.1), comprising: a surface-moving portion (shown in fig.3); an upright portion (shown in fig.1; 510); and a power battery (inherent since ref. discloses autonomous operation), configured to supply power to the handheld cleaning device, and the surface-moving portion further comprises at least two brushrolls 310,320 which are disposed non-coaxially, and are configured to clean stains on the surface to be cleaned; at least two wipers 220,240, which correspond to the at least two brushrolls 310,320 respectively (shown in figs. 3 and 5) for a wiper and a brushroll 310,320 which correspond to each other (shown in fig.3), the wiper is disposed close to or in contact with a circumference of the brushroll 310,30 and is configured to wipe off cleaning liquid or stains remaining on the circumference of the brushroll 310,320, the wiper 220,240 is located above the brushroll 310,320 (shown in fig. 3), and the wiper 220,240 comprises: a stain sub-wiper, configured to wipe off the cleaning liquid or the stains remaining on the circumference of the brushroll 310,320.
The reference is silent as to a liquid retaining sub-wiper, configured to enable the brushroll to fully contact the cleaning liquid.
Zhou et al. disclose a wet floor cleaning device which comprises a roller 2, a stain sub-wiper 6 for wiping cleaning liquid containing debris from the roller 2 and a liquid retaining sub-wiper 3,4,5,6, for applying a clean liquid to the brush roller 2. Accordingly, it would have been obvious to one skilled in the art to substitute the liquid retaining sub-wiper for the liquid distributor 620 in Ni, since the sub-wiper in Zhou et al. is a functional equivalent to the distributor 620 for applying a cleaning fluid to the cleaning brushrolls. Claim 1
The reference is silent as to a rotational speed of each of the atleast two brushrolls is less than 3000 r/min.
The court has held, "Where the general conditions of a claim are disclosed in
the prior art, ibis not inventive to discover the optimum or workable ranges by routine experimentation.” in re Aver, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955). Rotational speed of the brushrolls in Ni are used in moving the surface moving
portion across the floor and would have been obvious to optimize in the interest of
cleaning time and cleaning efficiency. Claim 2
Zhou et al. disclose the wiper is disposed at an angle with respect to the circumference of the brushroll, and is in interference contact with the circumference of the brushroll.  Claim 6
The at least two brushrolls 310,320 comprise a front brushroll 310 and a rear brushroll 320, the front brushroll 310 and the rear brushroll 320 are arranged in parallel on a horizontal plane, and the front brushroll 310 and the rear brushroll 320 are configured to rotate circumferentially in different directions, to take garbage on the surface to be cleaned into a gap 213 between the front brushroll and the rear brushroll (see fig.3). Claim 12
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ni (CN 212913093 U) in view of Zhou et al. (WO2020228516 A1), as applied to claim 1 and further in view of Moser et al. (CN 111093448A). 
Ni discloses a drive motor 410 driving shaft 412 connected to a single brushroll.
Moser et al. comprise a brushroll drive gearbox 108 (shown in figs.6 and 7), configured to be in transmission connection with the at least two brushrolls 16,18, respectively, so as to drive the at least two brushrolls 16,18 respectively to rotate. Accordingly, it would have been obvious to one skilled in the art to substitute the drive transmission in Moser et al. for the drive in Ni since the drive mechanisms are functional equivalents. Claim 9
Claims 10,11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (CN 212913093 U) in view of Zhou et al. (WO2020228516 A1), as applied to claim 1, and further in view of Son et al. (TW201731434 A).
Ni is silent as to the control system. Son et al. discloses a vacuum cleaner which comprises and automated drive system for the body of the cleaner which includes posture sensors (gyroscope, accelerometer) which send information regarding the movement direction of the cleaner body to a controller to assist in the movement control of the cleaner. Accordingly, it would have been obvious to one skilled in the art that the movement control system in the cleaner in Ni would include posture sensors which provide movement direction information to the controller in view of the practice as taught in Son et al. Claim 10 
Gyroscope sensors are known in the art to constitute a six-axis sensor. Claim 11
Dirty liquid reservoirs are known to include fill sensors connected to the vacuum cleaner controller to prevent overflow conditions in the reservoir and obvious to include in the floor cleaner in Ni. Claim 15
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 3-5,7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Redding/Primary Examiner, Art Unit 3723